PER CURIAM.
We affirm, without discussion, the trial court’s determination as to the proper distribution of the parties’ Morgan Stanley account pursuant to the terms of their *1027marital settlement agreement. However, we conclude that the trial court erred in failing to award the former wife a reasonable attorney’s fee. The marital settlement agreement provided for an award of fees to the prevailing party “in the event of a legal action or other proceeding arising under this Agreement.” Here, the former wife prevailed on the only significant issue resolved by the trial court in its post-judgment order. Therefore, we reverse the portion of the trial court’s order denying the former wife’s motion for attorney’s fees.
AFFIRMED, in part; REVERSED, in part; REMANDED.
TORPY, EVANDER and LAMBERT, JJ., concur.